

115 HR 5953 : Building Up Independent Lives and Dreams Act
U.S. House of Representatives
2018-07-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IIB115th CONGRESS2d SessionH. R. 5953IN THE SENATE OF THE UNITED STATESJuly 11, 2018Received; read twice and referred to the Committee on Banking, Housing, and Urban AffairsAN ACTTo provide regulatory relief to charitable organizations that provide housing assistance, and for
 other purposes.1.Short titleThis Act may be cited as the Building Up Independent Lives and Dreams Act or the BUILD Act.2.Mortgage loan transaction disclosure requirements(a)TILA AmendmentSection 105 of the Truth in Lending Act (15 U.S.C. 1604) is amended by inserting after subsection (d) the following:(e)Disclosure for charitable mortgage loan transactionsWith respect to a mortgage loan transaction involving a residential mortgage loan offered at zero percent interest primarily for charitable purposes by an organization having tax-exempt status under section 501(c)(3) of the Internal Revenue Code of 1986, forms HUD–1 and GFE (as defined under section 1024.2(b) of title 12, Code of Federal Regulations), together with a disclosure substantially in the form of the Loan Model Form H–2 (as defined under Appendix H to section 1026 of title 12, Code of Federal Regulations) shall, collectively, be an appropriate model form for purposes of subsection (b)..(b)RESPA amendmentSection 4 of the Real Estate Settlement Procedures Act of 1974 (12 U.S.C. 2603) is amended by adding at the end the following:(d)With respect to a mortgage loan transaction involving a residential mortgage loan offered at zero percent interest primarily for charitable purposes, an organization having tax-exempt status under section 501(c)(3) of the Internal Revenue Code of 1986 may use forms HUD–1 and GFE (as defined under section 1024.2(b) of title 12, Code of Federal Regulations) together with a disclosure substantially in the form of the Loan Model Form H–2 (as defined under Appendix H to section 1026 of title 12, Code of Federal Regulations), collectively, in lieu of the disclosure published under subsection (a)..(c)RegulationsNot later than 180 days after the date of the enactment of this Act, the Director of the Bureau of Consumer Financial Protection shall issue such regulations as may be necessary to implement the amendments made by subsections (a) and (b).(d)Effective dateThe amendments made by subsections (a) and (b) shall take effect on the date of the enactment of this Act.Passed the House of Representatives July 10, 2018.Karen L. Haas,Clerk.